DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
As for claim 4, line 2 of the claim recites that “the semiconductor laser adopts a 405nm semiconductor laser”.  The working of this claim is unclear, as it is not clear how the semiconductor laser can “adopt” a 405nm semiconductor laser.  Clarification is required.
.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a digital laser holography-based rapid lens center offset detection device, the device comprising a spherical wave emission device, a reticle, a lens to be detected, an image sensor, and a computer, wherein, among other essential limitations, a spherical wave formed by the spherical wave emission device is diffracted through the reticle, and a hologram formed by interference superposition of a diffracted wave and a reference light wave that does not change is acquired through the image sensor, and a distance between the reticle and the lens to be detected is regulated to detect a center offset of the lens, in combination with the rest of the limitations of the above claim.
With further regard to the above claim, US Pat. 7,440,115 to Horwitz discloses a system for characterizing an object with a wavefront from the object where a reference wavefront 11 passes through a system or element 12, and the transferred wavefront, having passed through the element to be measured, passes through a reticle 20 that diffracts the wavefront so that it self-images onto an image sensor 22 (see Fig. 1).  However, Horwitz differs from the claimed 
US Pat. 9,107,637 to Ouchi et al. discloses measuring an object 3 where light that has passed through the object is diffracted by a diffraction grating unit 4, or, in the alterative, the light passes through the grating unit 4 before passing through the measuring object 3 (see Fig. 1 and Col. 4, lines 35-40).   However, similarly to Horwitz, Ouchi fails to disclose interference between a wave diffracted by the reticle and an undiffracted reference wave.  Both patents also do not appear to disclose having a distance between the reticle and the lens regulated in order to detect a center offset of the lens as claimed.  
Finally, while CN 107339955 to Chen discloses a lens center deviation detection instrument, Chen fails to disclose the interferometric measurement that is set forth by the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 6,480,284 to Stenton discloses a multiple plane reference mirror for interferometric testing of optical systems; JP 2014-190705 to Kato discloses a wavefront aberration measuring apparatus for measuring an optical element; and RU 2658106 to Semenov discloses an interferometric method and system for determining the position of an aspheric surface axis.
This application is in condition for allowance except for the following formal matters: 
See the “Claim Objections” section found above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 28, 2022